Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Amendment
Applicant’s Amendment, filed July 18, 2022, has been fully considered and entered.  Accordingly, Claims 21-40 are pending in this application.  Claim 28 has been cancelled.  Claims 21-27, 29-36, and 38-40 have been amended.  Claims 21, 29, and 38 are independent claims.
Allowable Subject Matter
Claims 21-27 and 29-40 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 21 and equivalent Independent Claims 29 and 38.  Specifically, the prior art does not disclose:
compare the query cycle duration with the summarization cycle duration;
return to the query source, based on the comparison, one or more of: 
the one or more source data values if the one or more summary data values comprises at least one of a time frame that the query start time falls therebetween and a time frame that the query end time falls therebetween.
Anderson (PG Pub. No. 2010/0211618 A1) discloses replacing time series data in a database with summarized representations of the time series data (see Anderson, paragraph [0007]).  Accordingly, Anderson cannot contemplate a system that returns a combination of the one or more source data values and the one or more summary data values.  Furthermore, Anderson would not be suitable for combination with a reference that discloses storage and querying of both summary data values and source data values.
Kim (PG Pub. No. 2016/0253381 A1) discloses returning summary segments that are closest to the query time period (see Kim, paragraph [0014]).  However, Kim does not disclose responding to the query by identifying if the one or more summary data values comprises a time frame that the query start time falls therebetween and identifying if the one or more summary data values comprises a time frame that the query end time falls therebetween and return the identified one or more summary tags to the query source. 
Travis (PG Pub. No. 2013/0103658 A1) discloses combining raw time series data and summary data to fulfill a query request (see Travis, paragraph [0041], where in an eager roll-up configuration, rather than generating 31 key-value queries, service node 104 may generate 6 key-value queries for three 8-day time windows, a 4-day time window, a 2-day time window, and a 1-day time window).  However, Travis does not disclose responding to the query by identifying if the one or more summary data values comprises a time frame that the query start time falls therebetween and identifying if the one or more summary data values comprises a time frame that the query end time falls therebetween and return the identified one or more summary tags to the query source.
Dependent Claims 22-28, 30-37, 39, and 40, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anderson (PG Pub. No. 2010/0211618 A1), which concerns efficient storage of data allowing for multiple level granularity retrieval.
Adiba (PG Pub. No. 2011/0153603 A1), which concerns time series storage for large-scale monitoring system.
Kim (PG Pub. No. 2016/0253381 A1), which concerns storing time series data for a search query.
Finkler (PG Pub. No. 2016/0092484 A1), which concerns a data ingestion stager for time series database.
Travis (PG Pub. No. 2013/0103658 A1), which concerns time series data mapping into a key-value database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161              



























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161